
	

114 HR 179 IH: Congressional Pay Reduction Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 179
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Yoder introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Legislative Reorganization Act of 1946 to reduce the rates of pay of Members of
			 Congress by 5 percent and eliminate future cost-of-living adjustments in
			 such rates of pay.
	
	
		1.Short titleThis Act may be cited as the Congressional Pay Reduction Act.
		2.Reduction in rates of pay and elimination of future cost-of-living adjustments for members of
			 congressSection 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) is amended by amending
			 paragraph (2) to read as follows:
			
				(2)Effective with respect to pay periods beginning after the date of the regularly scheduled general
			 election for Federal office held in November 2016, the annual rate of pay
			 for each of the positions described in paragraph (1) shall be equal to 95
			 percent of the annual rate of pay for such position for the most recent
			 pay period preceding such election..
		
